Examiner’s Comments
1.	This office action is in response to the application received on 7/3/2019.
	Claims 1-20 are pending and have been examined on the merits, and now allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a method of assembling a surgical system including the step of providing an instrument drive unit including: a connection hub; and at least one drive shaft rotatably supported in the connection hub, the at least one drive shaft extending between and having a first end configured for connection with a motor and a second end, the second end having an oblique end surface; providing a surgical instrument including: a connecting member; and at least one driven shaft rotatably supported in the connecting member, the at least one driven shaft of the surgical instrument extending between and having a first end and a second end, the second end having an oblique end surface corresponding to the oblique end surface of the at least one drive shaft of the instrument drive unit; and engaging the oblique end surface of the at least one drive shaft of the instrument drive unit with the oblique end surface of the at least one driven shaft of the surgical instrument.
With respect to claim 8, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a method of assembling a surgical system including engaging an oblique end surface of a driven shaft of a surgical instrument with an oblique end surface of a drive shaft of an instrument drive unit, thereby operably coupling the surgical instrument to the instrument drive unit.
With respect to claim 15, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a method of assembling a surgical system including a method of connecting a surgical instrument to a robotic arm, comprising: aligning a plurality of driven shafts of a surgical instrument with a plurality of drive shafts of an instrument drive unit; engaging an end portion of each of the plurality of driven shafts with an end portion of each of the plurality of drive shafts; and rotating at least one of: the plurality of driven shafts about their respective longitudinal axes; or the plurality of drive shafts about their respective longitudinal axes, such that the end portions of the plurality of driven shafts matingly engage the end portions of the corresponding plurality of drive shafts.
The prior art of record (US 2011/0015650) fails to disclose or teach in combination the claimed features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
6/21/2022